Citation Nr: 0822442	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-26 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for numbness and 
tingling of the upper extremities, to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for muscle and joint 
pain, also claimed as bursitis and swelling, to include as 
due to an undiagnosed illness.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to an undiagnosed 
illness.

5.  Entitlement to service connection for impotence, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for a mood disorder, 
claimed as mood swings, to include as due to an undiagnosed 
illness.

7.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.

8.  Entitlement to service connection for night sweats, to 
include as due to an undiagnosed illness.

9.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

10.  Entitlement to service connection for blurred vision, to 
include as due to an undiagnosed illness.

11.  Entitlement to service connection for dizzy spells and 
blackouts, to include as due to an undiagnosed illness.

12.  Entitlement to service connection for high cholesterol.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from August 1987 to July 1993, to include service in the 
Southwest Asia Theater of operations in connection with 
Operation Desert Storm/Desert Shield.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and October 2006 rating 
decisions by the Togus, Maine, and Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to the benefits sought.  

In May 2008, the veteran appeared at a personal hearing, held 
at the RO, and offered testimony before the undersigned 
Veterans Law Judge.  

The issues of service connection for numbness and tingling of 
the upper extremities, chronic fatigue, muscle and joint 
pain, GERD, and impotence are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

In a statement made at his May 2008 Travel Board hearing 
before the undersigned, prior to promulgation of a decision 
on this appeal, the veteran stated that he wished to withdraw 
from appellate status the issues of service connection for a 
mood disorder, claimed as mood swings; a sleep disorder; 
night sweats; memory loss; blurred vision; dizzy spells and 
blackouts; and high cholesterol.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal having 
been met, the Board does not have appellate jurisdiction to 
decide the issues of service connection for a mood disorder, 
claimed as mood swings; a sleep disorder; night sweats; 
memory loss; blurred vision; dizzy spells and blackouts; and 
high cholesterol.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed substantive appeal.  338 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Here, the veteran did timely 
perfect appeals of the December 2004 and October 2006 rating 
decisions.

A substantive appeal may be withdrawn on the record at a 
hearing on appeal or in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  At 
his may 2008 Travel Board hearing, the veteran, through his 
representative, clearly and unequivocally stated that he 
wished to withdraw from appellate status a number of his 
claims.  Having met the requirements of 38 C.F.R. § 20.204, 
the appellant has effectively removed the specified issues 
from appellate status.  Accordingly, the Board does not have 
jurisdiction to decide the appeal for these benefits.  


ORDER

The appeal for entitlement to service connection for a mood 
disorder, claimed as mood swings, to include as due to an 
undiagnosed illness, is dismissed.

The appeal for entitlement to service connection for a sleep 
disorder, to include as due to an undiagnosed illness, is 
dismissed.

The appeal for entitlement to service connection for night 
sweats, to include as due to an undiagnosed illness, is 
dismissed.

The appeal for entitlement to service connection for memory 
loss, to include as due to an undiagnosed illness, is 
dismissed.

The appeal for entitlement to service connection for blurred 
vision, to include as due to an undiagnosed illness, is 
dismissed.

The appeal for entitlement to service connection for dizzy 
spells and blackouts, to include as due to an undiagnosed 
illness, is dismissed.

The appeal for entitlement to service connection for high 
cholesterol is dismissed.


REMAND

As was discussed above, the veteran has very clearly 
expressed his desire to withdraw his appeals regarding a 
number of issues.  A review of the record reveals, however, 
some ambiguity as to his intent regarding several other 
issues.  The veteran perfected appeals on the issues of 
service connection for GERD and for impotency.  Although he 
agreed at the May 2008 Travel Board hearing before the 
undersigned that only three issues remained on appeal, and he 
did not include these two issues, he also did not specify 
that the claims were withdrawn.  The Board must resolve the 
conflict in the record before assuming jurisdiction over the 
claims.  The veteran must be asked to specify his intent with 
regard to the claims of service connection for GERD and 
impotency.

Regarding claims of service connection for numbness and 
tingling of the upper extremities, chronic fatigue, and 
muscle and joint pain (also claimed as bursitis and 
swelling), all to include as due to an undiagnosed illness, 
the veteran has clearly stated that he wishes to proceed with 
his appeals.  Unfortunately, the evidence of record is not 
sufficient as to allow a full and fair adjudication of the 
issues, and remand for further development is required.

The record reflects both private and VA treatment records 
showing complaints of neurological impairments, fatigue, and 
muscle and joint problems.  Although complaints related t the 
veteran's right knee and left elbow bursitis appear well 
defined, his other complaints have not been attributed to a 
definitive diagnosis.  VA doctors have commented on possible 
diagnoses and recommended consultations and various screening 
and tests, but the record either does not reflect the results 
of such or does not indicate that the actions were performed.  
Moreover, the May 2006 VA examination is inadequate for 
rating purposes.  The examiner catalogued the veteran's 
complaints, but offered no opinion as to the etiology of any 
and, although it was a Gulf War Protocol examination, did not 
address the issue of undiagnosed illness or possible direct 
relationships to service.

As the record is unclear as to whether there are any 
diagnosed diseases or disorders accounting for the veteran's 
complaints, or if there is indeed an undiagnosed illness 
manifested by fatigue, numbness and tingling of the upper 
extremities, and muscle and joint pain, a new examination is 
required on remand, as well as consideration of updated 
treatment records.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be asked if he 
wishes to withdraw his appeals with regard 
to claims of service connection for GERD 
and impotency.  A written reply is 
required.

2.  The RO should obtain complete VA 
treatment records from VAMC Altoona and 
VAMC Pittsburgh, to include, but not 
limited to, laboratory results, 
consultations, radiographic evidence, and 
objective testing reports such as EMG, for 
the period of 1993 to the present.

3.  The veteran should be scheduled for a 
VA neurological examination, to include 
EMG testing.  The claims file must be 
reviewed in conjunction with the 
examination. The examiner should be asked 
to opine whether there is any current 
neurological deficit or disability of the 
upper extremities, and if so is such 
attributable to a diagnosed disease or 
condition?  An opinion is requested as to 
whether any identified disability is at 
least as likely as not related to the 
veteran's service in the Operation Desert 
Shield/Storm, or is clearly related to 
some other cause.  A full and complete 
rationale for all opinions expressed is 
required.

4.  The veteran should be scheduled for VA 
orthopedic examination, to include 
screening for rheumatoid arthritis.  The 
claims file must be reviewed in 
conjunction with the examination.  The 
examiner should be asked to opine whether 
there is any current systemic orthopedic 
(muscle or joint) deficit or disability, 
and if so is such attributable to a 
diagnosed disease or condition?  An 
opinion is requested as to whether any 
identified disability is at least as 
likely as not related to the veteran's 
service in the Operation Desert 
Shield/Storm, or is clearly related to 
some other cause.  A full and complete 
rationale for all opinions expressed is 
required.

5.  The veteran should be scheduled for a 
VA chronic fatigue syndrome examination.  
The claims file must be reviewed in 
conjunction with the examination.  The 
examiner should be asked to opine whether 
there is any current deficit or disability 
manifested by chronic fatigue, and if so 
is such attributable to a diagnosed 
disease or condition?  An opinion is 
requested as to whether any identified 
disability is at least as likely as not 
related to the veteran's service in the 
Operation Desert Shield/Storm, or is 
clearly related to some other cause.  A 
full and complete rationale for all 
opinions expressed is required.

6.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case and provide the 
veteran with the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the veteran unless he is so 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


